  

NO a :
45°

Case 3:18-cv-00650-DJH-LLK Document 1-3 Filed 10/03/18 Page 1 of 22 PagelD #: 62

JEFFERSON CIRCUIT COURT

SAMANTHA FRANKLIN, as the Administratrix of the

Estate of JENNIE L, BURTON

245 Boardwalk Ave., #3

Shepherdsville, Kentucky 40165

AND

SABRINA BURTON
1323 Helck Avenue
Louisville, Kentucky 40213

VS.
LA MOVIDA, INC.

852 Hidden Stream Drive
Lexington, Kentucky 40511

Serve Registered Agent:

AND

WINTER SONG, LLC
3400 Woodside Road
Louisville, Kentucky 40222

Serve Registered Agent:

AND

 

DIVISION
JUDGE
ek rn enon *
awed Ger eak a E34
PLAINTIFFS

COMPLAINT

 

Mariana Torres
7803 Old Third Street
Louisville, Kentucky 40214

Robert L. Ogden
3400 Woodside Road
Louisville, Kentucky 40222

TEQUILA MEXICAN CUISINE, INC,

7803 Third Street Road
Louisville, Kentucky 40214

Serve Registered Agent:

AND

Enrique Roman
522 Woodlake Drive
Louisville, Kentucky 40245

    
  

   

FILED IN CLERK'S OFEIGE
DAVID L. NICHOLSON, GLE

rt ths atin ye,

      
 
     

Sa
DEPUTY CLERR

  

 

EXH 000002 of 000023 ©

 
Case 3:18-cv-00650-DJH-LLK Document 1-3 Filed 10/03/18 Page 2 of 22 PagelD #: 63

AMBROSIA LOPEZ RODRIGUEZ
1203 Cromwell Court
Fairdale, Kentucky 40118

AND

ROCIO LOPEZ-RODRIGUEZ
8683 National Turnpike
Fairdale, Kentucky 40118

Serve Also: Rocio Lopez-Rodriguez
8812 National Turnpike
Fairdale, Kentucky 40118

Serve Also: Rocio Lopez-Rodriguez
1203 Cromwell Court
Fairdale, Kentucky 40118

AND

MARIA DEL ROCIO RODRIGUEZ
8812 National Turnpike
Fairdale, Kentucky 40118

Serve Also: Maria Del Rocio Rodriguez
8683 National Turnpike
Fairdale, Kentucky 40118

Serve Also: Maria Del Rocio Rodriguez
1203 Cromwell Court
Fairdale, Kentucky 40118
AND
TAQUERIA ROCIO
8683 National Turnpike
Fairdale, Kentucky 40118
Serve: Rocio Lopez-Rodriguez
8683 National Turnpike _
Fairdale, Kentucky 40118

AND

TIENDA LATINA LOS MEZCALES, ASC OF ASA CORPORATION

'EXH : 000003 of 000023

 
Case 3:18-cv-00650-DJH-LLK Document 1-3 Filed 10/03/18 Page 3 of 22 PagelD #: 64

8812 National Turnpike
Fairdale, Kentucky 40118

Registered Agent: — Maria Del Rocio Rodriguez
8812 National Turnpike
Fairdale, Kentucky 40118

AND

ASA CORPORATION
8812 National Turnpike
Fairdale, Kentucky 40118

Registered Agent: — Maria Del Rocio Rodriguez,
8812 National Turnpike
Fairdale, Kentucky 40118

CHAD M, ERDLEY
3601 Wyndham Way, #4
Louisville, Kentucky 40299-0000

Also Serve: Chad M, Erdley, Inmate # 00359064

Department of Corrections, Louisville Metro
400 S. Sixth Street

Louisville, Kentucky 40202 DEFENDANTS

RRR RRA
Come the Plaintiffs, by counsel, and for the Plaintiffs’ causes of action herein, state as

follows;
PARTIES AND VENUE
1, Defendant Chad M, Erdley is and was at all times herein referred to a resident of
Jefferson County, Louisville, Kentucky,
2, Defendant La Movida, Inc, is and was at all times herein referred to a Kentucky
corporation, registered with the Kentucky Secretary of State, authorized to do business in the
Commonwealth of Kentucky, and with a facility located in Jefferson County, Louisville,

Kentucky,

~ EXH : 000004 of 000023

 
Case 3:18-cv-00650-DJH-LLK Document 1-3 Filed 10/03/18 Page 4 of 22 PagelD #: 65

3, Defendant Winter Song, LLC is and was at all times herein referred to a Kentucky

limited liability company, registered with the Kentucky Secretary of State, authorized to do
business in the Commonwealth of Kentucky, and located in Jefferson County, Louisville,

Kentucky,

4, Defendant Tequila Mexican Cuisine, Inc. is and was at all times herein referred to a
Kentucky corporation, registered with the Kentucky Secretary of State, authotized to do business

in the Commonwealth of Kentucky, and located in Jefferson County, Louisville, Kentucky,

5. Defendant Ambrosia Lopez Rodriguez is and was at all times herein referred to a

resident of Jefferson County, Louisville, Kentucky.

6, Defendant Rocio Lopez-Rodriguez is and was at all times herein referred to a resident

of Jefferson County, Louisville, Kentucky.
7. Defendant Maria Del Rocio Rodriguez is and was at all times herein referred to a

resident of Jefferson County, Louisville, Kentuelcy,

8. Defendant Taqueria Rocio is and was at all times herein referred to a Kentucky
business and located in Jefferson County, Louisville, Kentucky.

9. Defendant Tienda Latina Los Mezcales is an ASC of ASA Corporation registered with

the Kentucky Secretary of State, doing business in the Commonwealth of Kentucky, and located

in Jefferson County, Louisville, Kentucly.

10, Defendant ASA Corporation is a Kentucky corporation,registered with the Kentucky
Secretary of State, doing business in the Commonwealth of Kentucky, and located in Jefferson

County, Louisville, Kentucky.

11. Samantha Franklin is and was at all times herein referred to a resident of Bullitt

County, Shepherdsville, Kentucky,

EXH : 000005 of 000023

 

 
Case 3:18-cv-00650-DJH-LLK Document 1-3 Filed 10/03/18 Page 5 of 22 PagelD #: 66

12, Sabrina Burton is and was at all times relevant herein a resident of Jefferson County,

Louisville, Kentucky.

13, Samantha Franklin is the daughter of Jennie L, Burton.

14, Sabrina Burton is the biological daughter of Jennie L. Burton,

15, At all the time of the collision described herein, Sabrina Burton was under the age of
eighteen (18).

16, Jennie L. Burton lost her life as the result of the collision described below and
underlying the causes of action alleged herein.

17, At the time of her death, Jennie L, Burton was a resident of Jefferson County,
Louisville, Kentucky.

18. Samantha Franklin was appointed as the Administratrix of the Estate of J ennie L,
Burton by the Jefferson County District Court, Probate Division, in the Commonwealth of
Kentucky by Order dated November 28, 2017. The Order of Appointment is attached hereto as
Exhibit A.

19. Sabrina Burton is now over the age of eighteen (18),

NEGLIGENCE AND GROSS NEGLIGENCE OF DEFENDANT CHAD M,
ERDLEY

20. On or about January 29, 2017, on or about Third Street Road, in Jefferson County,
Louisville, Kentucky, Chad M. Erdley operated a motor vehicle in such a careless and negligent
manner as to cause it to strike Jennie L, Burton, a pedestrian, at or around 7803 Third Street
Road.

21. Chad M. Erdley acted negligently in causing the injuries and damages sustained by

Jennie L. Burton and the Estate of Jennie L, Burton, as alleged herein,

EXH : 000006 of 000023

 
Case 3:18-cv-00650-DJH-LLK Document 1-3 Filed 10/03/18 Page 6 of 22 PagelD #: 67

22, At the time of the automobile collision described herein, Chad M. Erdley was
operating a motor vehicle under the influence of alcohol, other intoxicating substances, and/or
illicit substances.

23. Jennie L, Burton was not a substantial factor in causing the collision,

24. Chad M. Erdley was a substantial factor in causing the collision.

25, At the time of the automobile collision described herein, Chad M. Erdley failed to
keep his automobile under reasonable control. | |

26, At the time of the automobile collision described herein, Chad M. Erdley failed to
exercise ordinary care to avoid collision with Jennie L, Burton and other pedestrians located at or
around 7803 Third Street Road.

27, At the time of the automobile collision described herein, Chad M. Erdley failed to
exercise ordinary care for the safety of persons, including Jennie L. Burton,

28, At the time of the automobile collision described herein, Chad M. Erdley failed to
keep a proper lookout ahead for other persons and vehicles in front of him,

29, At the time of the automobile collision described herein, Chad M. Erdley operated
his vehicle at an excessive speed and at an unreasonable speed.

30. At the time of the automobile collision described herein, Chad M. Erdley operated his
vehicle in such a negligent and careless manner as to cause his vehicle to strike a crowd of
pedestrians at or around 7803 Third Street Road.

31, The actions of Chad M. Erdley constitute gross negligence and recklessness.

32, Atall times relevant herein, Chad M. Erdley negligently failed to follow.safety’ -

policies and procedures,

 

 

EXH : 000007 of 000023

 
Case 3:18-cv-00650-DJH-LLK Document 1-3 Filed 10/03/18 Page 7 of 22 PagelD #: 68

33. At all times relevant herein, Chad M. Erdley negligently failed to comply with the .
rules and regulations set forth in the Kentucky Revised Statutes.

34, At all times relevant herein, Chad M. Erdley failed to comply with the rules and
regulations set forth in the Kentucky Administrative Regulations,

35. The actions and/or omissions of Chad M. Erdley constitute negligence per se,
CAUSES OF ACTION AGAINST LA MOVIDA, INC., WINTER SONG, LLC, TEQUILA
MEXICAN CUISINE, INC,, AMBROSIA LOPEZ, RODRIGUEZ, ROCIO LOPEZ-
RODRIGUEZ, MARIA DEL ROCIO RODRIGUEZ, TAQUERIA ROCIO, TIENDA
LATINA LOS MEZCALES, ASC OF ASA CORPORATION, AND ASA
CORPORATION

36, At the time of the collision described herein, Jennie L. Burton was gathered with a
additional pedestrians at or around 7803 Third Street Road in Louisville, Kentucky,

37. At the time of the collision described herein, Jennie L. Burton was gathered with
additional pedestrians at or around the location described above waiting for a “food truck” or
vehicle out of which food was served and sold and waiting for said “food truck” to open and/or
otherwise waiting to obtain food from said “food truck”,

38. According to the investigating agency, the “food truck” is identified as a White
Chevrolet and “Taqueria Rocio” appears in large letters on the side of the “food truck”,

39. To the Plaintiffs’ knowledge and belief, the property located at or around 7803 Third
Street Road was owned, rented, supervised, controlled, leased, occupied, operated, managed,
supervised, and/or maintained by one or more of the Defendants, La Movida, Inc., Winter Song,
LLC, Tequila Mexican Cuisine, Inc., Ambrosia Lopez Rodriguez, Rocio Lopez-Rodriguez,
Maria Del Rocio Rodriguez, Taqueria Rocio, Tienda Latina Los Mezcales, ASC of ASA

Corporation, and ASA Corporation.

40, To the Plaintiffs’ further knowledge and belief, the “food truck” outside of which

 

EXH : 000008 of 000023

 
Case 3:18-cv-00650-DJH-LLK Document 1-3 Filed 10/03/18 Page 8 of 22 PagelD #: 69

pedestrians, including Jennie L, Burton, were gathered was owned, rented, supervised,
controled, leased, occupied, operated, managed, supervised, and/or maintained by one or more
of the Defendants, La Movida, Inc., Winter Song, LLC, Tequila Mexican Cuisine, Inc.,
Ambrosia Lopez Rodriguez, Rocio Lopez-Rodriguez, Maria Del Rocio Rodriguez, Taqueria
Rocio, Tienda Latina Los Mezcales, ASC of ASA Corporation, and ASA Corporation.
Al, Hereinafter, the Defendants, La Movida, Inc,, Winter Song, LLC, Tequila Mexican

Cuisine, Inc., Ambrosia Lopez Rodriguez, Rocio Lopez-Rodrigues, Maria Del Rocio Rodriguez,
Taqueria Rocio, Tienda Latina Los Mezcales, ASC of ASA Corporation, and ASA Corporation,

shall be collectively referred to as the “Property Defendants” and/or the “Food Truck

Defendants”,

42, Hereinafter, the “subject premises” shall refer to the location of the subject collision,
the property located at or around 7803 Third Street Road in Louisville, Kentucky, and all
premises, property, and surfaces adjacent thereto including, but not limited to, means of ingress
and egress, driveways, patlcing lots, and any appurtenances thereto.

43. To the Plaintiffs’ knowledge and belief, at the time of the collision described herein,
the “food truck” was parked in a parking lot at or around the Subject Premises.

44, To the Plaintiffs’ knowledge and belief, at the time of the subject collision, the “food
truck” was parked in said parking lot in the portion of said parking lot abutting and directly

adjacent to Third Street Road,

45. To the Plaintiffs’ knowledge and belief, the location of said “food truck” was so near

the roadway so as to cause an unreasonable risk of harm to pedestrians including, Jennie L,

Button.

46. The location of said “food truck” was negligent and careless.

 

EXH : 000009 of 000023 a -

 

 
Case 3:18-cv-00650-DJH-LLK Document 1-3 Filed 10/03/18 Page 9 of 22 PagelD #: 70

47. Atall times relevant herein, Jennie L. Burton was an invitee of one or more of the
Property Defendants and/or Food Truck Defendants and/or was otherwise on the subject
premises with the permission of one or more of the Food Truck Defendants and/or Property
Defendants.

48. Atall times relevant herein, one or more of the Food Truck Defendants and/or
Property Defendants acted and/or omitted individually and/or collectively, on behalf of
themselves and/or on behalf of one or more of the other Food Truck Defendants and/or Property
Defendants, by and through each other and/or independently, and/or individually and/or by and
through agents, ostensible agents, servants, and/or representatives and/or as agents, ostensible
agents, servants, joint and/or several tortfeasors, and/or representatives of and for one or more of
the other Food Truck Defendants and/or Propetty Defendants herein,

49. At all times relevant herein, one or more of the Food Truck Defendants and/or
Property Defendants knew or should have known of the dangerous propensities, dangers

, and

hazards of the subject premises and/or the dangers and/or hazards posed to pedestrians gathered

by, near, or adjacent to a roadway.

50. At all times relevant herein, one or more of the Food Truck Defendants and/or
Property Defendants knew and/or were aware and/or should have known/been aware that the
location of the subject “food truck” was an unsafe condition, and one or more of the Food Truck
Defendants and/or Property Defendants were responsible for maintaining,

51. At all times relevant herein, one or more of the Food Truck Defendants and/or
Property Defendants possessed a duty to exercise reasonable care for the safety of persons
located at or around the subject premises, and one or more of the Food Truck Defendants and/or

Property Defendants breached said duty,

 

 

EXH : 000010 of 000023

i
Case 3:18-cv-00650-DJH-LLK Document 1-3 Filed 10/03/18 Page 10 of 22 PagelD #: 71

52. At all times relevant herein, one or more of the Food Truck Defendants and/or
Property Defendants possessed a duty to exercise ordinary care to protect persons on or around
the subject premises against reasonably foreseeable danger, and one or more of the Food Truck
Defendants and/or Property Defendants breached said duty.

53. At all times relevant herein, onc or more of the Food Truck Defendants and/or
Property Defendants possessed a duty to provide such safeguards and/or warnings as may be
reasonably necessary for the protection of persons occupying the subject premises and/or
customers of the subject “food truck”, and one or more of the Food Truck Defendants and/or
Property Defendants breached said duties,

54, At all times relevant herein, one or more of the Food Truck Defendants and/or the
Property Defendants possessed a duty to maintain and operate the subject premises and the
subject “food truck” in a reasonably safe condition and manner for all ordinary, customary,
and/or reasonable uses to which said premises and/or “food truck” may be put, and one or more
of the Food Truck Defendants and/or Property Defendants breached said duty.

55. At all times relevant herein, one or more of the Food Truck Defendants and/or
Property Defendants knew or should have known that the location of the subject “food truck”
was a dangerous and/or hazardous condition and/or situation which posed an unreasonable risk
of harm to persons, such as Jennie L. Burton.

56, At all times relevant herein, one or more of the Food Truck Defendants and/or
Property Defendants were required to comply with the requirements set forth by Louisville-

_ Jefferson County Metro Government and the Commonwealth of Kentucky including, but not
limited to, public health and safety ordinances and regulations and local zoning codes and

regulations.

10

EXH : 000011 of 000023

 
Case 3:18-cv-00650-DJH-LLK Document 1-3 Filed 10/03/18 Page 11 of 22 PagelD #: 72

57. At all times relevant herein, the subject “food truck” was an “itinerant vendor”,
“mobile vendor”, “stationary vendor”, and/or “mobile food unit vendor” as defined by
Louisville-Jefferson County Metro Government ordinances and/or other regulations including,
but not limited to Lou. Metro Ord. §115.350.

58. At all times relevant herein, one or more of the Food Truck Defendants and/or
Property Defendants failed to comply with the license and/or permit requirements set forth by
Louisville-Jefferson County Metro Government ordinances and/or other administrative
regulations and/or statutory and/or regulatory requirements, in both the capacities of property
owner and as vender as one or more of the Food Truck Defendants and/or Property Defendants
occupied one or more of these roles,

59, At all times relevant herein, one or more of the Food Truck Defendants and/or
Property Defendants failed to comply with Louisville-Jefferson County Metro Government
ordinances and/or other regulations and/or other statutory, regulatory, and/or industry standards
requiring the designation and approval of the location at which the subject vendor was doing
business which, among other purposes, said ordinances, standards, and regulations were intended
to ensure any vendor operated from a safe location,

60. Pursuant to statutory, regulatory, and/or common law and/or reasonable, prudent,
safety standards and/or applicable standards of care, one or more of the Food Truck Defendants
and/or Property Defendants possessed duties of care including, but not limited to, the following
duties relevant herein:

a) __ To provide a minimum of two parking spaces and not to locate in any minimum

required parking space for other businesses on the site;

li

t

EXH : 000012 of 000023

 
Case 3:18-cv-00650-DJH-LLK Document 1-3 Filed 10/03/18 Page 12 of 22 PagelD #:

b) Not to locate within twenty (20) feet of any public right-of-way or within twenty
(20) feet of the intersection of any public right-of-way and private driveway;

c) Not to obstruct or cause to be obstructed the passage of any sidewalk, street,
avenue, alley, or any other public space by causing people to congregate at or near the place

where vending items are being sold or offered for sale;

d) ° To make sure all lighting was permanently or semi-permanently affixed to the
vending facility;
e) Not to allow lighting to shine on or into any public right-of-way or cause a glare

that could be considered a public hazard, nuisance, or distraction to vehicular movement;

f) Not to conduct business so as to violate the traffic and sidewalk ordinances of
Louisville Metro;
g) Not to locate in which a manner as to cause a traffic hazard, and

h) To comply in all respects with Lou. Metro Ord, §115, et. seq., 902 KAR 45,005,
and any other governing regulations.

61, At all times relevant herein, the Food Truck-Defendants and/or Property Defendants
possessed other duties dictated by Kentucky statutory, regulatory, administrative, and/or
common law and other duties dictated by the Louisville-Jefferson County Metro Government
and any division thereof including, but not limited to, the Department of Codes and Regulations,

62. One or more of the Food Truck Defendants and/or Property Defendants breached one

ot more of the above duties.

— «63. J exe L, Burton was a member of the class of persons intended to be protected by

these regulations, ordinances, and codes, and the injuries Jennie L. Burton sustained at the time

12

EXH : 000013 of 000023 |

 

 
of the collision were of the type that these regulations, ordinances, and codes were directly
designed to prevent.

64, At all times relevant herein, one or more of the Food Truck Defendants and/or
Property Defendants owed Jennie L, Burton and other pedestrians duties of care including, but
not limited to, duties to maintain the premises ina safe, reasonable, and prudent manner, to
exercise reasonable care and caution for their safety, to refrain from creating and/or maintaining
hazardous situations and/or conditions, to ameliorate unsafe and/or hazardous conditions and/or
situations, to properly warn of hazardous situations and/or conditions and the risks posed
thereby, and to refrain from encouraging and/or permitting said hazards and conditions, and one
or more of the Food Truck Defendants and/or Property Defendants breached one or more of said
duties.

65, One or more of the Food Truck Defendants and/or Property Defendants owed Jennie
L. Burton the following duties, among others, to maintain the subject premises in a reasonably
safe condition, to inspect the premises to discover dangerous conditions not known to them, take
reasonable precautions to protect users of the premises and/or patrons of the subject “food truck”
from dangers which were foreseeable from said use, and a continuing duty to discover the perils
of persons in danger, and one or more of the Food Truck Defendants and/or Property Defendants
breached one or more of said duties,

66. One or more of the Food Truck Defendants and/or Property Defendants had a duty to

remedy dangerous conditions on the subject property which posed a threat to the health and/or

safety of Jennie L, Burton and other patrons, and one or more of the Food Truck Defendants _ __ _

and/or Property Defendants breached said duty,

13

Case 3:18-cv-00650-DJH-LLK Document 1-3 Filed 10/03/18 Page 13 of 22 PagelD #: 74

EXH : 000014 of 000023

 
Case 3:18-cv-00650-DJH-LLK Document 1-3 Filed 10/03/18 Page 14 of 22 PagelD #:

67. At all times relevant herein, one or more of the Food Truck Defendants and/or
Property Defendants owed Jennie L. Burton and the Plaintiffs additional duties of care, and one
or more of the Food Truck Defendants and/or Property Defendants breached one or more of said
duties.

68. One or more of the Food Truck Defendants and/or Property Defendants otherwise
committed negligent acts and/or omissions in the ownership, maintenance, operation, use, and/or
control of the subject premises and/or the subject “food truck”,

69, One or more of the Food Truck Defendants and/or Property Defendants otherwise
acted and/or omitted negligently.

70, At all times relevant herein, the Food Truck Defendants and Property Defendants had
a duty to act in accordance with Kentucky statutory, common, and regulatory law.

71, At all times relevant herein, the subject premises and subject “food truck” were

within the exclusive control of one or more of the Food Truck Defendants and/or Property

Defendants.

72, At all times relevant herein, the Food Truck Defendants and/or Property Defendants
otherwise owed Jennie L. Burton a duty to exercise reasonable and ordinary care, and one or
more of the Food Truck Defendants and/or Property Defendants breached said duty.

73. The actions and omissions of one or more of the Defendants constitute a breach

and/or violation of statutory and/or regulatory law including, but not limited to, Kentuelcy

statutory, regulatory, and/or common law.

74, One or more of the Food Truck Defendants and/or Property Defendants were _ -

otherwise negligent as may appear during the course of discovery or which may be adduced at

the trial of this case,

14

i

EXH : 000015 of 000023

 
Case 3:18-cv-00650-DJH-LLK Document 1-3 Filed 10/03/18 Page 15 of 22 PagelD #: 76

75. One or more of the Food Truck Defendants and/or Property Defendants negligently
and carelessly caused the damages and injuries described herein,

76, At all times relevant herein, one or more of the Food Truck Defendants and/or
Property Defendants negligently failed to follow safety policies and procedures,

| 77, Atall times relevant herein, one or more of the Food Truck Defendants and/or

Property Defendants nogligently failed to comply with the rules and regulations set forth in the
Kentucky Revised Statutes. |

78. At all times relevant herein, one or more of the Food Truck Defendants and/or
Property Defendants failed to comply with the rules and regulations set forth in the Kentucky
Administrative Regulations,

79. The actions and/or omissions of one or more of the Food Truck Defendants and/or
Property Defendants constitute negligence per se,

80. As described herein, the negligent acts and omissions of one ot more of the Food
Truck Defendants and/or Property Defendants constitute a substantial factor in causing and/or
bringing about the injuries and damages sustained by the Plaintiffs and Jennie L. Burton,

81, At all times relevant herein, the Food Truck Defendants and/or Property Defendants

were acting individually and/or through their owners, employees, managers, representatives,

. and/or actual, apparent, and/or ostensible agents,

82, Through their acts and omissions, one or more of the Food Truck Defendants and/or

Property Defendants, acting individually and/or through each other and/or acting through
owners, employees, managers, representatives, and/or actual, apparent, and/or ostensible.agents

sor

were negligent and careless in causing the damages to the Plaintiffs, as described herein,

15

}
1

EXH : 000016 of 000023

 
Case 3:18-cv-00650-DJH-LLK Document 1-3 Filed 10/03/18 Page 16 of 22 PagelD #: 77

83. The Defendants are also liable for their independent negligent actions and omissions

as described herein.

DAMAGES

84. The negligence of Defendants was the direct and proximate cause of the damages

described herein,

85. As a direct and proximate result of the negligence of the Defendants, Jennie L, Burton

lost her life.

86. As a direct and proximate result of the negligence of the Defendants, Jennie L., Burton

was injured in, on, and about her body, both temporarily and permanently,

87. As a direct and proximate result of the negligence of the Defendants, Jennie L. Burton

endured immense pain and suffering, both mental and physical, and pre-impact fright,

88. As a direct and proximate result of the negligence of the Defendants, Jennie L, Burton

_ experienced conscious mental suffering and the infliction of emotional distress,

89. As a direct and proximate result of the negligence of the Defendants, the Estate of

Jennie L, Burton incurred funeral and burial expenses,

90, As a direct and proximate result of the negligence of the Defendants, the Plaintiffs

and Jennie L, Burton incurred medical expenses.

91, As a direct and proximate result of the negligence of the Defendants, the Plaintiffs

have realized a permanent destruction of Jennie L. Burton's power to labor and earn money,

92. As a direct and proximate result of the negligence of the Defendants, Jennie L, Burton
and the Plaintiffs incurred damage to property, Se ee

93. As a direct and proximate result of the negligence of the Defendants, Jennie L, Burton

lost her life.

16

EXH : 000017 of 000023

 
Case 3:18-cv-00650-DJH-LLK Document 1-3 Filed 10/03/18 Page 17 of 22 PagelD #: 78

94, The actions of the Defendants, described herein, warrant an award of

punitive damages against the Defendants as Defendants actions constitute a complete fuilure to

 

exercise reasonable care under the circumstances, gross negligence, and wanton and/or reckless
indifference or a complete disregard for the lives, safety, rights, and/or property of other people.

95, Sabrina Burton is the biological child of the deceased, Jennie L. Burton, and Sabrina

 

Burton was a minor on the date of the collision described herein. As a result of the injury and |
death sustained by Jennie L. Burton, Sabrina Burton has been caused to suffer the loss of love,
affection, guidance, counseling, support, and other general parent-child relationships.
96, As a result of the injury and death sustained by Jennie L, Burton, Sabrina Burton
suffered the loss of Jennie L, Burton’s consortium and hereby asserts a claim for loss of
consortium.
97. The negligence of the Defendants is the direct and proximate cause of all damages
described herein, and Samantha Franklin, as the Administratrix of the Estate of Jennie L, Burton,
is entitled to recover all damages allowable under Kentucky’s Wrongful Death statute and

Kentucky law regarding wrongful death and all damages otherwise allowable under Kentucky

law.

98. As a direct and proximate result of the negligence of the Defendants, Jennie L. Burton
and the Plaintiffs sustained additional damages which are still being discovered and investigated,
99, The amount sought by the Plaintiffs exceeds the minimal jurisdictional limit of this

Court, and threshold requirements have been met by the Plaintiffs in that Jennie L. Burton lost

her life.

|

100. Counsel for the Plaintiffs, DeCamillis & Mattingly, PLLC, Robert D. Mattingly, and

Amanda L, Hartley, hereby certify by the signature on the bottom of this Complaint, on behalf of

17

EXH : 000018 of 000023 -

 
Case 3:18-cv-00650-DJH-LLK Document 1-3 Filed 10/03/18 Page 18 of 22 PagelD #: 79

the Plaintiffs, that Samantha Franklin has been duly appointed by the Jefferson County District

Court, Probate Division, as the Administratrix of the Estate of J ennie L. Burton. A certification
signed by Samantha Franklin is attached hereto as Exhibit B.

WHEREFORE, the Plaintiffs demand:

1, Judgment against the Defendants, jointly and severally, in an amount which will fairly

and reasonably compensate the Plaintiffs for the Plaintiffs’ damages incurred as a result of the

actions described herein,

2. Judgment against the Defendants for all damages described herein including, but not

limited to, medical costs, funeral and burial expenses, pain and suffering, destruction of Jennie L,
Burton’s power to labor and earn, and lost wages,

3. Punitive damages,

4, Trial by jury,

5. Cost expended herein, and

6. Any and all other relief to which the Plaintiffs may appear to be entitled.

Respostflly Ssbmite

AL
ROBERT D, MATTINGLY
AMANDA L, HARTLEY
DeCamillis & Mattingly, PLLC
150 South Third Street
Louisville, Kentucky 40202
(502) 589-2822 Telephone
(502) 589-2826 Facsimile
robertmattingl yattorney@email.com

ahartley01@gmail.com

18

EXH : 000019 of 000023

 

 
Case 3:18-cv-00650-DJH-LLK Document 1-3 Filed 10/03/18 Page 19 of 22 PagelID #: 80

 

 

EXH : 000020 of 000023

 

 

 
Case 3:18-cv-00650-DJH-LLK Document 1-3 Filed 10/03/18 Page 20 of 22 PagelD #: 81

 

 

AQG-807 Doc. Gode: CQ Ee <7 PHob092

 

 

 

Rev. 6-10 Case No. '
Page 1 of 1
Commonwealth of Kentucky Court District
Court of Justice
www, courts.ky.gov Jefferson

OF QUALIFICATION County

 

 

 

IN Re: Estate of Jennie L. Burton

Proper petition having been filed and the Court having appointed Samantha Fr anklin

as Administrator

 

 

of the above estate on the _

cayor,, NOV 282017

1%... ... and the fiduciary having

filed in Court bond in the sum of 8.) OCOD the amount fixed, with Ouch

seen adoabtrecaiaturhrebrnetersdorearnnfeu seh enecnivons mab ahs eh sant wanna th echt tte natn eLaetan nates ted Sa Ante HAtenosttahasy 4 ywinine Wena oer te Rat ae wetetee Ee eb Heat

frinets mince Aoneane,, 28 Surety,

which was approved by the Court, said fiduciary was thereupon duly sworn as required by law and thus qualified on the

above date.

The above Order and Qualification Is In full force and effect this NOY 2 8 201t
(Date}

CERTIFIED OF RECORD

 

 

 

Attest: OF JEFFERSON DistRior COURT Clerk
DAVID L. NICHOLSON, CLERK
bi
DAVID L. NICHORS AN), CLERK
ay. BY DS.
y. a

 

 

Cr ene mee ee ee om Deputy Clerk

|
:

EXH : 000021 of 900023

 
Case 3:18-cv-00650-DJH-LLK Document 1-3 Filed 10/03/18 Page 21 of 22 PagelD #: 82

 

EXH : 000022 of 000023

 
Case 3:18-cv-00650-DJH-LLK Document 1-3 Filed 10/03/18 Page 22 of 22 PagelD #: 83

CERTIFICATION

 

I, Samantha Franklin, hereby certify by my signature that I have been duly appointed by
the Jefferson County District Court, Probate Division, as the Administratrix of the Estate of

Jennie L, Burton.

    

Samantha Franklin

L-[|- BOl8

Date

EXH : 000023 of 000023

 
